This is a writ of error from an order granting a new trial in a case where plaintiff in error, plaintiff below, sued the defendant in error, defendant below, on an oral contract of insurance and recovered a judgment based upon a verdict upon the first count of plaintiff's declaration. The first count of the declaration sufficiently stated a cause of action and the uncontradicted evidence of the plaintiff sustains the allegations of the declaration. There was no conflict in the evidence as to facts. There was some evidence going to the credibility of the plaintiff as a witness. The verdict should have been for the plaintiff under the evidence as submitted. *Page 754 
Under authority of the opinion in the case of Fla. East Coast Ry. Company v. Davis, 96 Fla. 171, 117 So. R. 842, and authorities there cited, the order granting a new trial should be reversed.
The order granting a new trial is reversed and the cause is remanded with directions to enter final judgment for the plaintiff on the verdict rendered, unless a motion in arrest of judgment or for judgment non obstante veredicto should be made and prevail. See Section 2905, Rev. Gen. Stats., 1920, Section 4615, Comp. Gen. Laws, 1927; Fla. East Coast Ry. Co. v. Davis,supra, and cases there cited.
Reversed.
TERRELL, C. J., and WHITFIELD, STRUM and BUFORD, J. J., concur.